t c summary opinion united_states tax_court john mccormack and marcella mccormack petitioners v commissioner of internal revenue respondent docket no 25758-11s filed date john mccormack and marcella mccormack pro sese tyler n orlowski for respondent summary opinion haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a section accuracy-related_penalty of dollar_figure after concessions by the parties the issues for decision are whether petitioners may depreciate and deduct sec_179 expenses for a mercedes-benz mb gl automobile purchased in date whether petitioners may deduct losses from their rental_real_estate_activities under the passive_activity_loss rules in sec_469 and whether petitioners are liable for accuracy-related_penalties under sec_6662 background some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time their petition was filed 1unless otherwise indicated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure 2petitioners concede that their federal_income_tax return omitted from income dollar_figure of ordinary dividends dollar_figure of taxable interest dollar_figure of qualified dividends and dollar_figure of short-term_capital_gains respondent concedes dollar_figure of mortgage interest_expense and dollar_figure of real_estate tax expenses petitioners claimed as rental expenses on schedule e supplemental income and loss in mr mccormack was employed in the san francisco area by ranger pipelines inc mrs mccormack was employed by the city of san francisco fire department they have two children they reported on their form_1040 u s individual_income_tax_return combined wages of dollar_figure with an adjusted_gross_income of dollar_figure after deducting a loss of dollar_figure on schedule c profit or loss from business a loss of dollar_figure on schedule e and a loss of dollar_figure on the sale of a car mr mccormack had been attempting for several years to develop a home renovation and repair business the business was named northside construction and was identified as such on schedule c during northside construction had two jobs that generated dollar_figure of gross_receipts the dollar_figure loss deducted for the business was based primarily on dollar_figure of depreciation and sec_179 expense taken for the purchase of a mb gl automobile that was acquired on date respondent disputes the depreciation and sec_179 expense asserting that the car was used for personal family and household purposes petitioners claim that the car was used of the time for business use in northside construction and for transportation by mrs mccormack for her san form_4562 depreciation and amortization lists an acquisition_date of date but the sales contract lists date we apply the later date francisco fire department responsibilities mr mccormack kept a log for his business use of a silverado truck on behalf of ranger pipelines inc but did not keep the log in the automobile mrs mccormack did not keep a log moreover petitioners both admitted using the mb gl automobile for personal family and household purposes petitioners also purchased a residential_rental_property in auburn georgia in the auburn property generated dollar_figure in gross rents in petitioners paid dollar_figure to a management company that year the dollar_figure loss reported on schedule e was primarily due to mortgage interest of dollar_figure and real_estate_taxes of dollar_figure respondent has conceded the mortgage interest and real_estate tax deductions but disputes the loss reported on schedule e under the passive_activity_loss rules of sec_469 petitioners claim that they actively participated in the management of the property and that the entire schedule e dollar_figure loss should be allowed petitioners also contend that they should not be liable for any sec_6662 penalties because they relied on carl t childs doing business as childs tax acct service inc to prepare their returns mr childs has a degree in accounting from golden gate university but is not a certified_public_accountant he was given a summary of expenses with no receipts and told by petitioners that the automobile was used of the time for the business of northside construction and by mrs mccormack for fire department responsibilities discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed see 503_us_79 292_us_435 ii sec_179 expense subject_to certain limitations taxpayers purchasing qualifying property may elect under sec_179 to deduct the cost of the property in the year the property is placed_in_service qualifying sec_179 property includes tangible_property that is depreciable under sec_168 and is described in sec_1245 but only if the property is acquired for use in the active_conduct_of_a_trade_or_business sec_179 a ctive conduct means that the taxpayer actively participates in the management or operations of the trade_or_business sec_1_179-2 income_tax regs although both petitioners testified that the automobile acquired in date was used of the time in either northside construction or for services as an employee of the fire department both admitted that the automobile was also used for personal family and household purposes an automobile is a listed_property sec_280f sec_1_280f-6 income_tax regs and is subject_to the special limitations of sec_280f which provides in part sec_280f definitions and special rules --for purposes of this section-- coordination with sec_179 -- any deduction allowable under sec_179 with respect to any listed_property shall be subject_to the limitations of subsections a and b and the limitation of paragraph of this subsection in the same manner as if it were a depreciation deduction allowable under sec_168 deductions of employee -- a in general --any employee_use of listed_property shall not be treated as use in a trade_or_business for purposes of determining the amount of any depreciation deduction allowable to the employee unless such use is for the convenience_of_the_employer and required as a condition_of_employment b employee_use --for purposes of subparagraph a the term employee_use means any use in_connection_with_the_performance_of_services as an employee there is no evidence in the record that the city of san francisco required its fire department personnel to use their own automobiles while employed for the city nor is there any evidence to suggest that the city failed to supply vehicles to its employees to provide fire department services for its citizens on the contrary mrs mccormack testified that during she used fire engines and ambulances provided by the city and did not otherwise keep a record of mileage for the automobile use as an employee consequently mrs mccormack’s use of the automobile as an employee of the city of san francisco is not treated as business use for purposes of the internal_revenue_code when mrs mccormick’s use of the automobile as an employee is coupled with the admitted personal_use of the automobile for family and household purposes and the limited business use by mr mccormack the court holds that the business use of the automobile was less than therefore pursuant to sec_1_280f-3t temporary income_tax regs fed reg date limitation on the method of cost_recovery under sec_168 when business use of property not greater than -- year of acquisition --if any listed_property is not predominantly_used in a qualified_business_use in the year it is acquired the recovery deductions allowed under sec_168 for the property for that taxable_year and for succeeding taxable years are to be determined using the straight_line method over its earnings_and_profits life additionally the taxpayer is not entitled to make any election under sec_179 with respect to the property for that year emphasis added petitioners may not deduct sec_179 expenses for the mb gl automobile purchased date furthermore because of the failure to substantiate business use by means of a log or otherwise no depreciation on the automobile a listed_property may be claimed iii passive_activity_losses sec_469 generally disallows passive_activity_losses for any taxable_year a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 passive activities include any trade_or_business in which the taxpayer does not materially participate sec_469 or to the extent provided in regulations any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates sec_469 there is however an exception for passive_activity_losses up to dollar_figure under sec_469 for a taxpayer who actively participates in rental_real_estate_activities taxpayers may satisfy the active_participation requirement by participating in management decisions such as approving new tenants deciding rental terms and arranging services and repairs madler v commissioner tcmemo_1998_112 petitioners claim to have actively participated in the management of the auburn georgia rental even though they retained a management company for the property in respondent disputes active_participation the active_participation issue is irrelevant because the dollar_figure amount begins to phase out when the taxpayer’s adjusted_gross_income determined without regard to any passive_activity_loss exceeds dollar_figure and is phased out entirely when the taxpayer’s adjusted_gross_income reaches dollar_figure sec_469 without the passive_activity_loss taken petitioner’s adjusted_gross_income for is dollar_figure see 135_tc_365 therefore they are not entitled to deduct any passive_activity_losses in excess of gross rentals under sec_469 iv accuracy-related_penalties respondent determined in the notice_of_deficiency that petitioners are liable for a sec_6662 accuracy-related_penalty of dollar_figure for sec_6662 and b and provides for the imposition of an accuracy- related penalty equal to of the underpayment attributable to any substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations however no penalty will be imposed under sec_6662 if the taxpayers establish that they acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances sec_1_6664-4 income_tax regs see 116_tc_438 the taxpayers have the burden of proving that they acted with reasonable_cause and in good_faith rule a petitioners dispute the penalty respondent determined claiming that they relied upon their accountant to file an accurate return however the record reveals that mr childs the accountant relied upon representations made by petitioners not the other way around therefore the petitioners are liable for the sec_6662 penalty in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
